Citation Nr: 0403443	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from March 1943 to April 1946.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that the appellant (and the veteran in the 
more recent years prior to his death) utilized a surname 
spelling other than that in official records (including 
service records).  The spelling of the veteran's name in this 
decision is to reflect consistency with official records.  


FINDINGS OF FACT

1.  The veteran died in December 2001 at the age of 78; 
cerebrovascular accident due to basilar artery thrombosis and 
basilar artery aneurysm was certified as the cause of death.  

2.  The veteran had established service connection for 
bilateral trench foot, residual of cold injury (rated 30 
percent each extremity), rash on the hands and buttocks 
(rated noncompensable), and mechanical low back pain 
secondary to service-connected residuals of cold injury to 
the feet (rated 10 percent); the combined rating was 60 
percent, and a total disability rating based on individual 
unemployability (TDIU) due to service connected disability 
was assigned from January 2000; the veteran had not been a 
prisoner of war.  

3.  Cerebrovascular or cardiovascular disability was not 
manifested in service or in the first post-service year, and 
there is no competent (medical) evidence relating such 
disease(s) to service or to a service-connected disability.  

4.  Service-connected disability did not cause or 
substantially or materially contribute to cause the veteran's 
death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

Here, VA has fully complied with the mandates of the VCAA.  
The claim was considered on the merits and the appellant was 
provided a copy of the decision denying her claim; the RO 
provided the appellant notification of the VCAA in February 
2002, prior to deciding her claim.  By this correspondence 
and the February 2003 Statement of the Case (SOC), she was 
advised of the controlling law and regulations, and informed 
what evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the February 2002 letter included notification of the changes 
in duty to assist resulting from the VCAA, and provided 
specific notice concerning the appellant's and VA's 
respective responsibilities in development of evidence.  The 
February 2003 SOC advised her of additional evidence 
considered.  While the VCAA letter advised her to submit 
additional evidence within 30 days, it went on to inform her 
that evidence received within a year would be considered.  In 
fact, everything received to date has been considered and, 
under the Veterans Benefit Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) (VBA)), the Board may proceed.  
The appellant is not prejudiced by the Board's proceeding 
with a merits review at this point.  Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).  

The record includes service medical records, VA outpatient 
treatment records, reports of VA examinations, and a 
certified copy of the veteran's death certificate.  The RO 
obtained a medical advisory opinion.  There is no indication 
that any pertinent evidence remains outstanding.  All notice 
and duty to assist requirements appear to be met.  

Factual Background

During his lifetime the veteran had established service 
connection for bilateral trench foot, residual of cold 
injury, (rated 30 percent, each foot); rash on the hands and 
buttocks, (rated noncompensable); and mechanical low back 
pain secondary to the service-connected trench foot, (rated 
10 percent).

The veteran's death certificate reveals that he died on 
December [redacted], 2001; the immediate cause of death listed was 
cerebrovascular accident due to basilar artery thrombosis and 
basilar artery aneurysm.  The interval between onset of 
basilar artery thrombosis/ cerebrovascular accident and death 
was noted to be days, while the interval between the basilar 
artery aneurysm and death was noted to be years.  

On examination prior to induction in March 1943, the veteran 
was found to have third degree pes planus; his cardiovascular 
system was "normal."  Service medical records reveal 
treatment for moderately severe bilateral trench foot in 
November 1944, but are negative for any complaints or 
findings of cardiovascular or cerebrovascular disease.  On 
examination prior to discharge in April 1946, a history of 
bilateral trench foot and skin infection on the hand, legs, 
and face was noted, but the veteran was reported 
asymptomatic; first-degree pes planus was diagnosed.  

In 1950, service connection was granted for residuals of 
bilateral trench foot, rated 10 percent disabling.  

On examination in December 1998, the physician noted that the 
veteran was on an anticoagulation regimen due to a posterior 
circulation problem and "questionable aneurysm," and that 
associated dizziness resolved with medication.  The veteran 
reported a burning sensation in his feet, which had become 
worse in the preceding two to three months.  The examiner 
noted that sensory was intact and that there was no clubbing, 
cyanosis, or edema at the extremities.  He opined that the 
burning sensation could be related to a vitamin deficiency, 
possibly caused by the veteran's ileostomy; no clinical 
findings were reported.  

On examinations in March 1999 and October 2000, the veteran 
reported constant pain and burning sensation in both feet, 
along with numbness and impaired sensation.  The examiner 
noted there was no edema, ulceration, or atrophy, and no 
evidence of neurological deficit; the veteran exhibited 
tenderness in both feet.  X-rays revealed bilateral hallux 
valgus and plantar spurs.  

VA outpatient treatment records from August 2001 reveal the 
veteran walked with difficulty due to constant pain in his 
back and feet.  The examiner noted bilateral pes planus, 
hallux valgus deformity resulting in fascia pain, and 
erythema on the plantar aspect of the feet, along with 
metatarsalgia and neuropathic pain.  There was no edema of 
the lower extremities.  Neurological testing indicated intact 
sensation of the feet bilaterally; records included notation 
of continued anticoagulant therapy secondary to a history of 
pulmonary embolus.  

The appellant asserted in her July 2002 Notice of 
Disagreement (NOD) that residuals of the veteran's service-
connected cold injuries caused poor circulation which, in 
turn, "contributed significantly" to the cerebrovascular 
accident which caused his death.  She included with her NOD 
copies of two articles from Magill's Medical Guide on the 
topics of frostbite and stroke.  

The RO obtained an advisory medical opinion as to the 
possibility that the veteran's service-connected disability 
(trench foot) residuals of cold injury to both feet was a 
factor in causing or contributing to cause his death.  The 
November 2002 report of such opinion notes that a VA 
physician reviewed the veteran's claims file and past medical 
history, and found that there was no objective evidence of 
active bilateral foot cold injury, but that the veteran's 
main foot problems were related to severe pes planus, hallux 
valgus, and plantar spurs with metatarsalgia and neuropatic 
type pain, none of which was service connected.  He noted 
medical reports describing the veteran's feet as warm, with 
no edema, discoloration, or atrophy, and with intact 
neurological sensation, and found that the veteran's back 
complaint was most likely related to feet deformities (severe 
limitation of motion of the right ankle, severe fungus 
infection, bunion and calluses) rather than to inactive 
residuals of the cold injury during service.  He noted the 
history (at least since 1998) of anticoagulant therapy for a 
circulation problem, as well as the reference to a possible 
aneurysm, and concluded that the veteran's cause of death, 
cerebrovascular accident due to basilar artery thrombosis and 
basilar artery aneurysm, was not related to service-connected 
inactive bilateral foot cold injury residuals.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death, 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).  

Certain diseases, including cerebrovascular or cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

There is no competent (medical) evidence that cerebrovascular 
or cardiovascular disease was manifested in service or in the 
first postservice year (and it is not alleged otherwise), nor 
is there any competent evidence linking cerebrovascular or 
cardiovascular disease to service.  Consequently, service 
connection for the cause of the veteran's death on the basis 
that the primary cause of death was directly incurred or 
aggravated (or is presumed to have been incurred) in service 
is not warranted.  

The appellant bases her claim on a theory of causation, in 
effect, that the veteran's service-connected foot and back 
disabilities caused or aggravated his cardiovascular disease.  
In support, she submitted two treatises from a medical 
publication.  The RO subsequently obtained an advisory 
medical opinion.  The reviewing physician summarized the 
pertinent evidence, noted the medical articles submitted by 
the appellant and opined, essentially, that the 
cerebrovascular and cardiovascular disease that caused the 
veteran's death was unrelated to his service-connected cold 
injury residual foot disability and secondary back 
disability.  The physician noted (referring to clinical 
findings) that the cold injury residuals were inactive, and 
that the veteran had other (unrelated) medical problems to 
which his stroke could more readily be related.  This opinion 
is the only competent (medical) evidence in the matter of a 
nexus between the veteran's primary death-causing disability 
and his service-connected disabilities, and must be given 
predominant probative value.  The appellant's own opinion in 
this matter is not probative evidence as she is a layperson.  
See Espiritu v. Derwinski, 2 Vet. App. 392 (1992).  Regarding 
the articles she submitted, the reviewing VA physician noted, 
essentially, that these were two separate articles on the 
topics of cardiovascular disease and frostbite, and did not 
link the two in the instant case. 

There remains for consideration the question of whether or 
not service connected disability contributed to cause or 
accelerated death.  In that regard, it is noteworthy that the 
service-connected disorders did not affect a vital organ, 
that (as the reviewing physician noted) the cold injury 
residuals were inactive, and that there is no indication 
whatsoever in the medical evidence of record that the 
service-connected disabilities were any factor in 
contributing to cause or accelerating death.  

Finally, although no specific argument has been made 
regarding the application of 38 U.S.C.A. § 1318(b), it is 
noteworthy that a total rating was not in effect for 10 years 
prior to the veteran's death (and the veteran died many more 
than five years postservice), and that he had not been a 
prisoner of war.  

The preponderance of the evidence is against the appellant's 
claim; hence, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



